Case 3:20-cv-01455-TAD-KDM Document 60 Filed 06/02/21 Page 1 of 1 PageID #: 790




                                   UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF LOUISIANA

                                              MONROE DIVISION


 CHAMBLESS ENTERPRISES, LLC, ET AL.                              CIVIL ACTION NO: 3:20-cv-01455

 VERSUS                                                         JUDGE TERRY A. DOUGHTY

 ROBERT REDFIELD, ET AL.                                        MAG. JUDGE KAYLA MCCLUSKY

                                           MEMORANDUM ORDER

            Pending before the Court is an Appeal of Magistrate Judge Decision filed by Plaintiffs

 [Doc. No. 53]. Plaintiffs appeals Magistrate Judge McClusky’s April 19, 2021 Memorandum

 Order [Doc. No. 52] granting Defendants’ Motion to Stay these proceedings pending the Fifth

 Circuit’s review of the denial of the preliminary injunction [Doc. No. 44].

            A magistrate judge’s non-dispositive pretrial order is reviewable under the clearly

 erroneous and contrary to law standard. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a).

 Following a review of the record, the Court finds that the Magistrate Judge’s Memorandum

 Order is neither clearly erroneous nor contrary to the law.1 Accordingly,

            IT IS ORDERED that Plaintiffs’ appeal [Doc. No. 53] is DENIED, and Magistrate

 Judge McClusky’s Order [Doc. No. 52] is AFFIRMED.

            MONROE, LOUISIANA, this 2nd day of June, 2021.




                                                                __________________________________
                                                                 TERRY A. DOUGHTY
                                                                 UNITED STATES DISTRICT JUDGE


 1
     Even if the Court were to apply the de novo review standard, the Court would reach the same decision.
